DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3, 6 – 8, 10 and 12 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian, US 2018/0358222 in view of Choi, “The Thermal Annealing Effect On The Residual Stress And Interface Adhesion In The Compressive Stressed DLC Film”, Mat. Res. Soc. Symp. Proc. Vol. 795 © 2004 Materials Research Society.
Regarding Claim 1, Venkatasubramanian teaches a method of processing a substrate, comprising: 
flowing a deposition gas comprising a hydrocarbon compound into a processing volume of a process chamber having a substrate positioned on an electrostatic chuck, wherein the processing volume is maintained at a pressure of about 0.5 mTorr to about 10 Torr; 
generating a plasma above the substrate in the processing volume by applying a first RF bias to the electrostatic chuck to deposit a stressed diamond-like carbon film on the substrate, wherein the stressed diamond-like carbon film has a compressive stress of -500 MPa or greater; and a density of greater than 1.5 g/cc in paragraphs 49, 51, 65, 66 and Claim 1. 
Venkatasubramanian fails to teach heating the stressed diamond-like carbon film to a temperature of about 200°C to about 600°C for about 15 seconds to about 60 minutes to produce a reduced-stress diamond-like carbon film during a thermal annealing process, wherein the reduced-stress diamond-like carbon film has a compressive stress of less than -500 MPa.  
Choi teaches heating the stressed diamond-like carbon film to a temperature of about 200°C to about 600°C for about 15 seconds to about 60 minutes to produce a reduced-stress diamond-like carbon film during a thermal annealing process, wherein the reduced-stress diamond-like carbon film has a compressive stress of less than -500 MPa under the Experimental Method and Results with references to Figs. 2, 3 and 4 in pages 2 – 5 for the benefit of reducing the compressive stress for improving the adhesion un der the heading “Introduction” in page 1.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Venkatasubramanian and heat the stressed diamond-like carbon film to a temperature of about 200°C to about 600°C for about 15 seconds to about 60 minutes to produce a reduced-stress diamond-like carbon film during a thermal annealing process, wherein the reduced-stress diamond-like carbon film has a compressive stress of less than -500 MPa for the benefit of reducing the compressive stress for improving the adhesion as taught by Choi under the heading “Introduction” in page 1.
	Regarding Claim 2, Choi teaches removing the substrate containing the stressed diamond-like carbon film from the process chamber; positioning the substrate containing the stressed diamond-like carbon film in a thermal annealing chamber, wherein the stressed diamond-like carbon film is heated to produce the reduced-stress diamond-like carbon film during the thermal annealing process; and removing the substrate containing the reduced-stress diamond-like carbon film from the thermal annealing chamber under the heading “Experimental Method” in pages 2 and 3. 
	Regarding Claim 3, Choi teaches wherein the stressed diamond-like carbon film is heated to produce the reduced-stress diamond-like carbon film at a temperature of about 300°C 43PATENT Attorney Docket No.: 44017779US03CIP to about 500°C for about 2 minutes to about 15 minutes during the thermal annealing process under the heading “Experimental Method” in pages 2 and 3. 
  	Regarding Claim 6, Choi teaches wherein the compressive stress of reduced-stress diamond-like carbon film is about 40% to about 90% less than the compressive stress of the stressed diamond-like carbon film with reference to Fig. 2 under Results in page 4.
	Regarding Claim 7, Choi teaches wherein the stressed diamond-like carbon film has a compressive stress of about -600 MPa to about -1,000 MPa, and wherein the reduced- stress diamond-like carbon film has a compressive stress of about -150 MPa to about -400 MPa with references to Figs. 2 and 4 under Results in page 4.
	Regarding Claim 8, Choi teaches wherein the reduced-stress diamond-like carbon film has an elastic modulus of greater than 60 GPa to about 200 GPa with reference to Fig. 7 under Results in page 5.
	Regarding Claim 10, Venkatasubramanian teaches wherein the processing volume is maintained at a pressure of about 5 mTorr to about 100 mTorr and the substrate is maintained at a temperature of 44PATENT Attorney Docket No.: 44017779US03CIP about 0°C to about 50°C when generating the plasma and depositing the stressed diamond-like carbon film on the substrate in paragraph 49.
	Regarding Claim 12, Venkatasubramanian teaches wherein the hydrocarbon compound comprises ethyne, propene, methane, butene, 1,3-dimethyladamantane, bicyclo[2.2.1]hepta-2,5-diene, adamantine, norbornene, or any combination thereof in paragraphs 66 and 67.  
	Regarding Claim 13, Venkatasubramanian teaches wherein the deposition gas further comprises helium, argon, xenon, neon, hydrogen (H2), or any combination thereof in paragraph 72.
	Regarding Claim 14, Venkatasubramanian teaches wherein generating the plasma at the substrate further comprises applying a second RF bias to the electrostatic chuck, wherein the electrostatic chuck has a chucking electrode and an RF electrode separate from the chucking electrode, and wherein the first RF bias is applied to the RF electrode and the second RF bias is applied to the chucking electrode in paragraphs 63 – 65 and in Claim 16.
	Regarding Claim 15, Venkatasubramanian teaches wherein generating the plasma at the substrate further comprises applying a second RF bias to the electrostatic chuck, wherein the first RF bias is provided at a power of about 10 watts to about 3,000 watts at a frequency of about 350 KHz to about 100 MHz, and wherein the second RF bias is provided at a power of about 10 watts to about 3,000 watts at a frequency of about 350 KHz to about 100 MHz in paragraphs 63 – 65 and in Claims 17 and 19.
Claim(s) 4, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian, US 2018/0358222 in view of Choi, “The Thermal Annealing Effect On The Residual Stress And Interface Adhesion In The Compressive Stressed DLC Film”, Mat. Res. Soc. Symp. Proc. Vol. 795 © 2004 Materials Research Society as applied to claims 1 and 2 above, and further in view of Yang, US 2018/0274089.
	Regarding Claim 4, Venkatasubramanian in view of Choi fails to teach wherein the thermal annealing chamber is maintained at a pressure of about 10 mTorr to about 100 Torr during the thermal annealing process.
	Yang teaches a similar curing/annealing process for stressed diamond-like carbon film wherein the annealing chamber is maintained at a pressure of about 10 mTorr to about 100 Torr during the thermal annealing process in paragraph 79 for the benefit of stress reduction in paragraph 31.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Venkatasubramanian in view of Choi and maintain the chamber at a pressure of about 10 mTorr to about 100 Torr during the thermal annealing process for the benefit of stress reduction as taught by Yang in paragraph 31.
	Regarding Claim 5, Yang teaches wherein the stressed diamond-like carbon film is heated/cured to produce the reduced-stress diamond-like carbon film under an environment comprising a gas during the thermal annealing process, wherein the gas comprises nitrogen (N2), argon, helium, neon, or any combination thereof in paragraphs 78 – 82 since the curing can be performed in the same deposition chamber.
	Regarding Claim 9, Yang teaches wherein the reduced-stress diamond-like carbon film has a density of about 1.55 g/cc to less than 2 g/cc in paragraph 31.
	Regarding Claim 11, Venkatasubramanian teaches the diamond-like carbon film comprises about 50 atomic percent to about 90 atomic percent of sp3 hybridized carbon atoms when the film is deposited at a temperature of 350oC. Since Choi and yang teach that the annealing/curing can reduce some of the sp3 hybridized carbon atoms, there will be a substantial amount of sp3 hybridized carbon atoms left within the film so as to maintain the hardmask properties of the reduced stress film.
Claim(s) 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian, US 2018/0358222 in view of Choi, “The Thermal Annealing Effect On The Residual Stress And Interface Adhesion In The Compressive Stressed DLC Film”, Mat. Res. Soc. Symp. Proc. Vol. 795 © 2004 Materials Research Society and Yang, US 2018/0274089.
	Regarding Claim 16, the limitations have been described earlier in rejecting Claims 1 – 3, 7, 9 and 11.
	Regarding Claim 17, the limitations have been described earlier in rejecting Claim 11.
Regarding Claim 18, the limitations have been described earlier in rejecting Claims 7 and 9.
Regarding Claim 19, the limitations have been described earlier in rejecting Claim 8.
Regarding Claim 20, the limitations have been described earlier in rejecting Claim 16.  The limitations of forming a patterned photoresist layer over the reduced-stress diamond-like carbon film; etching the reduced-stress diamond-like carbon film in a pattern corresponding with the patterned photoresist layer; and etching the pattern into the substrate are taught by Venkatasubramanian in Claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/915,110 in view of Choi, “The Thermal Annealing Effect On The Residual Stress And Interface Adhesion In The Compressive Stressed DLC Film”, Mat. Res. Soc. Symp. Proc. Vol. 795 © 2004 Materials Research Society.  Regarding Claim 1 of the invention, Claim 1 of US 16/915,110 teaches forming diamond like carbon film with the compressive strength and density, but fails to teach the stress reduction annealing treatment.
Choi teaches the stress reduction heat treatment to lower the stress of the film that can be controlled by time and temperature of the treatment as was explained earlier in rejecting claim 1.  Claims 2, 3, 7 and 8 of the invention are taught by Choi. Claim 10 of the invention is taught by Claim 11 of US 16/915,110.  Claims 12 – 15 of the invention are taught by limitations of Claims 9, 10, 14 and 15 of US 16/915,110. The limitations of Claims 16 – 20 are taught by Claims 16 and 20 of US 16/915,110 in view of Choi as was described earlier in rejecting these claims
This is a provisional nonstatutory double patenting rejection.






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 21, 2022